Ingraham, J.:
I concur in the result, on the ground that the defendant, under the authority by which it maintains and conducts its operations in this State, is subject to be sued in the same manner as corporations created by the laws of this State. £* Pro tanto, it is settled here under the sanction of our laws; and to the extent of its existence and operation here, in the contemplation of those laws, it is jpro hac vice a State corporation.” (N. Y., N. H. & H. R. R. Co. v. Welsh, 143 N. Y. 411.)
' Judgment affirmed, with costs.